% AO 470 (Rev. 8/85) Order of Temporary Detention


                                        UNITED STATES DISTRICT COURT
                         MIDDLE                                       District of                                 TENNESSEE



         UNITED STATES OF AMERICA                                                      ORDER OF TEMPORARY DETENTION
                                                                                        PENDING HEARING PURSUANT TO
                              1y                                                              BAIL REFORM ACT


            RONALD OZEALA LOVE                                                  Case                3:19-cr-00021
                          Defendant




Upon motion of the                                                     Government                                              , it is ORDERED that a

detention hearing is set                     February 26, 2020                  * at            3:00 p.m.; arraignment set at same time
                                                       Date                                                             Time

before                                    the Honorable Barbara D. Holmes, U.S. Magistrate Judge
                                                                      Name of Judicial Officei-

                                  in Courtroom No.764 , U.S. Courthouse, 801 Broadway, Nashville
                                                               Location of Judicial Officer

Pending this hearing, the defendant shall be held in custody by (the United States marshal)

                                                                                                                     and produced for the hearing.
                                           Other Custodial Official




Date:                       February 21, 2020
                                                                                                              Judicial Officer




*If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of the Goverimient, or
up to five days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).
A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(f) are present. Subsection (1) sets forth the grounds that may be asserted
only by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the attorney for the Government or upon
the judicial officer's own motion if there is a serious risk that the defendant (a) will flee or (b) will obstruct or attempt to obstruct justice, or threaten,
injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
